People v Schouenborg (2015 NY Slip Op 04156)





People v Schouenborg


2015 NY Slip Op 04156


Decided on May 13, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 13, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
RUTH C. BALKIN
JOSEPH J. MALTESE, JJ.


2005-06965
 (Ind. No. 2683-03)

[*1]The People of the State of New York, respondent,
vTerrence P. Schouenborg, appellant.


Levitt & Kaizer, New York, N.Y. (Richard Ware Levitt and Yvonne Shivers of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 10, 2007 (People v Schouenborg, 42 AD3d 473), affirming a judgment of the County Court, Suffolk County, rendered June 16, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
SKELOS, J.P., DILLON, BALKIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court